DETAILED ACTION
	The instant application is a domestic application filed 11 February 2020, which is a continuation-in-part of US Application No. 15/917,371, filed 09 March 2018, which claims priority to US Provisional Application No. 62/469,435, filed 09 March 2017 and US Provisional Application No. 62/469,355, filed 09 March 2017.
	Claims 1-21 are pending in the current application. Claims 7-13, 15-17, 20 and 21 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-6, 14, 18 and 19 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 14, 18 and 19 (in-part) in the reply filed on 12 November 2020 is acknowledged.
Claims 7-13, 15-17, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 November 2020.

Applicant’s election without traverse of urinary incontinence as a First species of condition/disorder; tincture as a Second species of composition in the reply filed on 12 November 2020 is acknowledged. To expedite prosecution of the instant application, the Second election of species is withdrawn.
Priority
The effective filing date of the instant application is the filing date of the instant application, 11 February 2020.

Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is objected to for depending on a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "chronic" in line 1.  There is insufficient antecedent basis for this limitation in the claim. While independent claim 1 recites “one or more symptoms of overactive bladder”, there is no recitation of treating “chronic symptoms”. 

The recitation “an edible” in instant claim 4 renders the claim herein indefinite. “an edible” itself is not an actual dosage form. It is not clear what dosage form this is intended to describe. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet (US Patent Application Publication No. 2018/0256619, cited in PTO-892) in view of Freeman et al. (Int. Urogynecol. J., 2006, vol. 17, pp. 636-641, cited in PTO-892).
Jacquet teaches a method of treating one or more symptoms of overactive bladder in a subject comprising administering to the subject a therapeutically effective amount of oenothein A or B, wherein the one or more symptoms of overactive bladder include urinary incontinence (claim 1). Jacquet teaches the subject is human (claim 4), and female (claim 5). Jacquet teaches the composition is formulated for oral delivery in an oral dosage form (claim 9). Jacquet teaches the composition optionally includes an agent selected from the group consisting of a pharmaceutically acceptable excipient, lubricant, bind, glidant, filler, flavoring agent, masking agent, vitamin, mineral, a carrier and mixtures thereof (claim 9). Jacquet teaches the composition is in oral dosage form in a single dosage (claim 10). Jacquet teaches the composition is in an oral dosage form in a single dose enteric coated formulation (claim 12). Jacquet teaches the composition is formulated for oral delivery in capsular form and contained in a package with instructions for use (claim 13). Jacquet teaches the oenothein is extracted or prepared from New World Epilobium parviflorum and purified to a concentration of more than 10% by weight (claim 15), or as high as 100% (paragraph [0055]. Jacquet teaches the oenothein is extracted or prepared from a plant source other than New World Epilobium parviflorum. Jacquet teaches a therapeutically effective amount of oenothein may range from 2.5% to 14% by weight (paragraph [0052]). Jacquet et al. teach the composition can be sprayed onto the mouth (i.e. a sublingual spray), (paragraphs [0022], [0049]). Jacquet et al. teach the excipient includes gels (paragraph [0049]).
	Jacquet does not expressly disclose administering a cannabinoid (instant claims 1 and 14).
	Freeman et al. teach a multicenter, randomized placebo-controlled trial on the effect of cannabis on urge incontinence in patients with multiple sclerosis (title). Freeman teaches over 60% of the patients that received the cannabis extract were female; and 72% of the patients that received tetrahydrocannabinol (THC) were female (Table 1). Freeman et al. teach capsules were prepared to contain 2.5 mg THC or 1.25 mg cannabidiol (with respect to the cannabis extract), (p.637, right column, Procedure). Freeman et al. teach administering up to 25 mg per day of THC or cannabidiol (with respect to the cannabis extract) via capsules (p.637, right column, Procedure). Freeman et al. teach cannabis extract treated and THC treated groups showed a significant reduction in urinary incontinence episodes (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer oenothein A and B in combination with CBD or THC for the treatment of urinary incontinence.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 	

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquet and Freeman et al. as applied to claims 1, 4-6, 14, 18 and 19 above, and further in view of Coulson et al. (Complementary Therapies in Medicine, 2013, vol. 21, pp. 172-179, cited in IDS submitted 10 July 2020).
Jacquet teaches as discussed above.
Jacquet does not expressly disclose administering about 350 mg to about 400 mg (oenothein A and B), (instant claim 2). Jacquet does not expressly disclose administering about 1000 mg (oenothein A and B), (instant claim 3).
Coulson et al. teach administering an orally dosed herbal preparation containing Epilobium parviflorum (abstract). Coulson et al. teach the capsule contained an equivalent of 500 mg of said E. parviflorum extract (p.174, second paragraph). Coulson et al. teach the compositions were administered daily for 12 weeks (p.176, last paragraph). Coulson et al. teach the herbal preparations had a significant positive effect on the management of lower urinary tract symptoms (p.176, last paragraph). Coulson et al. teach symptoms include hesitancy in initiation of micturition, straining, weak force of stream, stopping 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer about 500 mg oenothein A and B.
The amount of THC and CBD taught by Freeman et al. lie within the range recited in instant claim 2.
Starting from Jacquet, the ordinary artisan would have known that oenothein A and B are active agents extracted from E. parviflorum for the treatment of urinary incontinence. While Jacquet does not expressly disclose the amount of oenothein A or B in terms of milligrams, the reference discloses methods for obtaining the compounds from the extract and purifying them in concentrations of 10% by weight of the composition, or as high as 100%. Furthermore, the reference discloses administering an amount effective to treat urinary incontinence.
The ordinary artisan would have looked to the teachings of Coulson et al., because they are similarly concerned with treatment of lower urinary tract symptoms pertaining to voiding the bladder by administering a composition comprising E. parviflorum extract. The skilled artisan would have been motivated to administer about 500 mg oenothein A and B because Coulson et al. teach administering a capsule containing an equivalent of 500 mg E. parviflorum extract, and Jacquet teaches oenothein A and B are the active agents responsible for treating urinary incontinence, wherein the E. parviflorum extract can be purified to a concentration of 100% oenothein A and B. 
The amount of oenothein A and B suggested by the combined teachings of Jacquet and Coulson et al. lie outside the claimed range of instant claim 3. The amount of CBD and THC taught by Freeman et al. lie outside the claimed range of instant claim 3. The skilled artisan would have routinely optimized the dosages of the active ingredients, particularly upon combination of the drugs. See MPEP 2144.05, section II, A “Generally, differences in concentration or temperature will not support the patentability of subject 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Prior Art
	Maniscalco et al., Neurol. Sci., 2018, vol. 39, pp. 97-102, cited in PTO-892. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maniscalco et al. is relevant for teaching the use of THC/CBD as an oromucosal spray to treat patients with overactive bladder.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6, 14, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/917,371 in view of Freeman et al. and Coulson et al. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both concerned with the treatment of overactive bladder disorders including urinary incontinence by administering a composition comprising oenothein A and B. 
The claims of the reference application do not expressly disclose administering a cannabinoid (instant claims 1 and 14), or the amounts of oenothein A and B in terms of milligrams (instant claims 2 and 3).
Freeman et al. and Coulson et al. teach as discussed above.
The obviousness rational for administering a cannabinoid, and about 500 mg oenothein A and B, is the same as discussed above.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623